IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-226-CV



EMZY RAY BOEHM AND JUDY LYNN BOEHM LIMMER,

	APPELLANTS

vs.



SEMINOLE PIPELINE COMPANY,

	APPELLEE


 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 92-252-C368, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING

 


PER CURIAM
	Appellants have filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Dismissed on Appellants' Motion
Filed:  June 8, 1994
Do Not Publish